DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 10/22/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the reasons a search burden is present is provided in paragraph 10 of the Requirement for Restriction/Election mailed 9/9/2021. Additionally, even though there is similar claim language directed toward the repair laminate the search of one invention does not necessarily require all of the areas of search for the entirety of the other inventions, for example methods and articles are given different considerations and are often classified in different areas, and different search techniques and strategies are used for different classes of inventions. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/22/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. [US2007/0095457, “Keller”] in view of Muschke et al. [US2012/0093659, “Muschke”].
Keller discloses a method comprising forming a composite repair structure (patch 14), wherein the composite repair structure (14) comprises a repair laminate (patch 14) (paragraph 0015); coupling the composite repair structure (14) to a vehicle structure (10) (paragraph 0016); and bonding the composite repair structure (14) to the vehicle 10structure (10) by providing a positive pressure to the composite repair structure (14) coupled to the vehicle structure (10) (paragraph 0020). Keller discloses a film (22) can be applied to cover and protect the patch (paragraph 0021), but does not disclose applying the film as a sealant layer of the repair structure before the bonding so that the film can prevent air intrusion into the repair laminate. 
Muschke discloses a method of molding, forming, and curing a composite element.  Muschke discloses applying a surface film to the composite before the curing of the composite so that the film can react and bond with the composite element (paragraph 0034, 0056, 0059). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Keller by providing the composite repair structure with a surface film before curing the composite which will prevent the intrusion of air into the composite as taught by Muschke in order to ensure a strong bond and connection between the composite and the surface film. 

With respect to claim 4, Keller discloses the positive pressure is provided 25 without vacuum (paragraph 0020). 
With respect to claim 6, Muschke discloses the composite comprises a resin, and the film sealant is a material that one of ordinary skill will have a higher minimum viscosity temperature than the resin (paragraph 0034, 0038). 
With respect to claim 7, Keller discloses the forming  the composite repair structure further comprises laying up a plurality of repair laminate (paragraph 0015). 
With respect to claim 8, Keller discloses the bonding the composite repair structure further comprises prepping the composite repair 15structure after coupling the composite repair structure to the vehicle structure, wherein the prepping the composite repair structure comprises: applying a release film (15) to a portion of the composite repair structure; and 20applying a compliance layer (caul plate 16) to the portion of the composite repair structure (paragraph 0015).   
With respect to claim 9, Keller discloses 25applying film adhesive (12) to a portion of the vehicle structure; coupling the composite repair structure to the film adhesive; disposing a compaction bag (vacuum bag) over the composite repair structure after the composite repair structure has been coupled to the film adhesive to seat the composite repair structure; and 30removing the compaction bag (paragraphs 0015, 0020, 0021).   
With respect to claim 10, Keller discloses the composite repair structure is coupled to the vehicle structure when the vehicle structure is coupled to a vehicle (paragraph 0002). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keller, Muschke, and further in view of Delehouze et al. [US2017/0232693, “Delehouze”]. 
Keller as modified discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Keller.  Muschke discloses applying a film sealant to one surface but does not disclose applying a film sealant to a second surface. 
Delehouze discloses a method.  Delehouze discloses applying a sealing film between the damaged surface and the patch (doubler) (paragraph 0020-0024). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Keller by including a sealing film on a second surface of the patch located between the patch and the vehicle as taught by Delehouze in order to improve the molding and joining of the patch directly to the vehicle. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keller, Muschke, and further in view of Evans et al. [US2012/0080135, “Evans”]. 
Keller as modified discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Keller.  Keller discloses forming the composite patch, but does not disclose degassing. 
Evens discloses a method including forming a repair patch by 
applying heat to the composite repair structure to degas the composite 30repair structure;  19-0337-US-NP_BNGCP169USPage 18 of 22disposing the composite repair structure within a chamber (vacuum box), wherein the chamber is configured to minimize compaction on the composite repair structure when a vacuum is present within the chamber; and providing the vacuum within the chamber (paragraph 0007).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Keller by forming the repair patch by degassing in a vacuum box as taught by Evans in order to form a shaped and strong composite patch that is not weakened by voids or inclusions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 6, 2021